Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Reproduction means for display in claim 1 (and dependent claims).
Allocation means for display in claim 1 (and dependent claims).
Detection means for display in claim 3 (and dependent claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim limitations “reproduction means for”, “allocation means for” and “detection means for” invoke 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification and drawings do not provide any detailed structure of the determination means or changing means. 
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A claim has three main parts, a preamble, a transitional phrase, and a body. Applicants claims do not have a transitional phrase, making it unclear what is preamble and what is the body. A preamble does not always limit a claim, and since there is no transitional phrase there is an interpretation that the entire claim is preamble.
Claim 1-16 recites the limitation “the value".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the color depth".  There is insufficient antecedent basis for this limitation in the claim.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim(s) 1-3, 6-7, 9, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb U.S. Patent/PG Publication 20180162225.
Regarding claim 1:
 A vehicle having reproduction means for displaying at least one parameter of the vehicle, (Webb Abstract: An electronic meter cluster system for a vehicle.)
 characterized in that the reproduction means are configured to represent the at least one parameter value on the reproduction means in the form of numbers or numerical words, (Webb [0021] With reference to FIG. 2, the display screen 22 includes at least one meter 50. The meter 50 can be any suitable meter for conveying any suitable information to the driver of the vehicle 12, such as vehicle speed, engine speed, fuel level, engine temperature, etc. In the example illustrated, the meter 50 is a speedometer. The meter 50 includes a plurality of numerals 52, and tick marks 54 at and between the numerals 52.)
wherein there are provided allocation means which are configured to allocate to the numbers or numerical words, on the basis of the value of the numbers or numerical words, the size of the numbers or numerical words (Webb [0023] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.)
and/or at least one parameter of the numbers or numerical words relating to the color and/or of the background thereof, (Webb [0023] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.)
and wherein the reproduction means are configured to represent the number or numerical word on the reproduction means with the allocated size and/or the color parameter (Webb [0025]  Further, the meter control module 20 can control the display screen 22 to at least one of increase the size and brightness of the graphic 70, and/or change the color of the graphic 70. The meter control module 20 may also control the display screen 22 to change the graphic 70, such as change the picture displayed when the graphic 70 is a picture, such as a photograph.).
Webb discloses the above elements in several embodiments (Fig. 2, 3A, 3B, 3C, 4A, 4B, 5).  With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed combined into a single arrangement.
Regarding claim 2:
 The vehicle according to claim 1, has all of its limitations taught by Webb. Webb further teaches  characterized in that the reproduction means are the display device of a tachometer, (Webb [0021] With reference to FIG. 2, the display screen 22 includes at least one meter 50. The meter 50 can be any suitable meter for conveying any suitable information to the driver of the vehicle 12, such as vehicle speed, engine speed, fuel level, engine temperature, etc.).
and in that the parameter is the vehicle speed  (Webb [0023] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.)
Regarding claim 3:
 The vehicle according to claim 1, has all of its limitations taught by Webb. Webb further teaches  characterized in that detection means are provided which are configured to detect at least one state parameter of the vehicle or of the surroundings thereof, wherein the allocation means are adapted to allocate the size and/or the color parameter on the basis of the state parameter (Webb [0023] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.) wherein the state is the speed. (Webb [0027] The meter control module 20 can thus advantageously direct the driver's attention to the meter 50 to inform the driver that he or she is about to, or has, exceeded the speed limit by configuring the meter 50 in the manner described above in the description of FIGS. 3B and 4A, for example. The meter control module 20 is also configured to operate the display screen 22 to highlight the numeral 52 corresponding to the speed limit of the road that the vehicle 12 is traveling on.) wherein the state is whether the drive is over/under the speed limit.
Regarding claim 6:
 The vehicle according to claim 3, has all of its limitations taught by Webb. Webb further teaches  characterized in that the state parameter relates to the equipment with which the vehicle is fitted (Webb [0023] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.)(Webb [0027] The meter control module 20 can thus advantageously direct the driver's attention to the meter 50 to inform the driver that he or she is about to, or has, exceeded the speed limit by configuring the meter 50 in the manner described above in the description of FIGS. 3B and 4A, for example. The meter control module 20 is also configured to operate the display screen 22 to highlight the numeral 52 corresponding to the speed limit of the road that the vehicle 12 is traveling on.) since speed sensors and gps are equipment fitted to the vehicle.
Regarding claim 7:
 The vehicle according to claim 3, has all of its limitations taught by Webb. Webb further teaches  characterized in that the state parameter relates to speed limits that apply and/or traffic signs that are located in the region of the vehicle (Webb [0027]  for example. The meter control module 20 is also configured to operate the display screen 22 to highlight the numeral 52 corresponding to the speed limit of the road that the vehicle 12 is traveling on.)
Regarding claim 9:
 The vehicle according to any claim 3, has all of its limitations taught by Webb. Webb further teaches  characterized in that the state parameter is the time for which the vehicle has been travelling (Webb [0025] With reference to FIG. 3C, when the speed of the vehicle 12 increases still further, as measured by the vehicle speed sensor 28, and the speed is maintained at or near such an elevated level for a predetermined period of time, the meter control module 20 is configured to control the display screen 22 to display a number of small or precise tick marks 80 near the needle 60 on opposite sides thereof to help the driver read the vehicle speed off of the meter 50 and provide the driver with a more precise speedometer reading.) since the time period is not specifically defined, for example it does not have to be from when the vehicle was most recently turned on.
Regarding claim 12:
 The vehicle according to claim 1, has all of its limitations taught by Webb. Webb further teaches  characterized in that the reproduction means are configured to choose the size and/or the color depth of the number or numerical word in dependence on the value of the number or numerical word (Webb [0027]  for example. The meter control module 20 is also configured to operate the display screen 22 to highlight the numeral 52 corresponding to the speed limit of the road that the vehicle 12 is traveling on.) (Webb [0023] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.) 
Regarding claim 13:
 The vehicle according to claim 1, has all of its limitations taught by Webb. Webb further teaches  characterized in that the reproduction means are configured to change the size and/or at least one color parameter of the number or numerical word when the parameter value of the vehicle reaches or exceeds a limit value (Webb [0024] With reference to FIG. 3B, as the speed of the vehicle 12 increases further, the meter control module 20 is configured to control the display screen 22 to further increase the size of the numerals 52, no longer display the tick marks 54, and if the graphic 70 is included, increase the size of the graphic 70 and/or change the color thereof (compare FIGS. 3A and 3B, for example). As a result, the driver's attention will be further directed to the meter 50, and the larger numerals 52 will advantageously make it easier for the driver to read the meter 50.).
Regarding claim 14:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 15:
 The vehicle according to claim 1, has all of its limitations taught by Webb. Webb further teaches  wherein the vehicle is a motor vehicle (Webb Abstract: An electronic meter cluster system for a vehicle.)
Claim(s) 4-5, 8, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb U.S. Patent/PG Publication 20180162225 in view of Ricci U.S. Patent/PG Publication 20130145360.
Regarding claim 4:
 The vehicle according to claim 3, has all of its limitations taught by Webb. Webb does not expressly disclose brightness data. In a related field of endeavor, Ricci teaches:
characterized in that the state parameter is the ambient brightness of the vehicle (Ricci [0094] travel applications (e.g., applications providing the operator with booking or reservation information, traffic information, fuel pricing information, point-of-interest information, and the like) [0016] Vehicle state, configuration, and/or operation can be determined based on one or types of sensed information received from one or more vehicle sensors. Examples of sensed information include one or more of the following: […] ambient lighting)
Therefore, it would have been obvious before the effective filing date of the claimed invention to have brightness data as taught by Ricci. The rationale for doing so would have been that it is a simple substitution of data being displayed, where Webb discloses a dashboard (Fig. 2-5) of a vehicle which performs aesthetic changes to displayed data based on sensor data, and Ricci has a dashboard that includes additional sensor information, where the end result is still a dashboard showing the user vehicle information. Therefore it would have been obvious to combine Ricci with Webb to obtain the invention.
Regarding claim 5:
 The vehicle according to claim 3, has all of its limitations taught by Webb. Webb does not expressly disclose weather. In a related field of endeavor, Ricci teaches:
characterized in that the state parameter is related to the weather conditions to which the vehicle is exposed (Ricci [0094] weather information-related applications (to provide local, national, and/or international weather information, such as forecasts, radar images, social networking applications, road conditions, and current weather conditions))
Therefore, it would have been obvious before the effective filing date of the claimed invention to have weather data as taught by Ricci. The rationale for doing so would have been that it is a simple substitution of data being displayed, where Webb discloses a dashboard (Fig. 2-5) of a vehicle which performs aesthetic changes to displayed data, and Ricci has a dashboard that includes additional information, where 
Regarding claim 8:
 The vehicle according to claim 3, has all of its limitations taught by Webb. Webb does not expressly disclose traffic data. In a related field of endeavor, Ricci teaches:
characterized in that the state parameter relates to road users that are present in the region of the vehicle (Ricci [0094] travel applications (e.g., applications providing the operator with booking or reservation information, traffic information, fuel pricing information, point-of-interest information, and the like))
Therefore, it would have been obvious before the effective filing date of the claimed invention to have traffic data as taught by Ricci. The rationale for doing so would have been that it is a simple substitution of data being displayed, where Webb discloses a dashboard (Fig. 2-5) of a vehicle which performs aesthetic changes to displayed data, and Ricci has a dashboard that includes additional information, where the end result is still a dashboard showing the user vehicle information. Therefore it would have been obvious to combine Ricci with Webb to obtain the invention.
Regarding claim 11:
 The vehicle according to claim 3, has all of its limitations taught by Webb. Webb does not expressly disclose battery data. In a related field of endeavor, Ricci teaches:
characterized in that the state parameter is the state of charge of a battery of the vehicle (Ricci [0094] The application store 460 includes plural applications 464a, 464b, . . . . The applications 464 can be any higher level software that executes particular console functionality for the user. Applications 464 can include programs such as vehicle control applications (e.g., sensed information display icons (such as in the form of dials, gauges, and the like (e.g., odometer, speedometer, oil pressure, tacometer, battery voltage, tire pressure, gas tank level, engine temperature, indoor/outdoor temperature, trip computers, vehicle/component status reporting, maintenance tire pressure, vehicle/component performance monitoring, and other vehicle-related (sensed) information))
Therefore, it would have been obvious before the effective filing date of the claimed invention to have battery data as taught by Ricci. The rationale for doing so would have been that it is a simple substitution of data being displayed, where Webb discloses a dashboard (Fig. 2-5) of a vehicle which performs aesthetic changes to displayed data, and Ricci has a dashboard that includes additional information, where the end result is still a dashboard showing the user vehicle information. Therefore it would have been obvious to combine Ricci with Webb to obtain the invention.
Regarding claim 16:
 The vehicle according to claim 6, has all of its limitations taught by Webb. Webb does not expressly disclose tire data. In a related field of endeavor, Ricci teaches:
wherein the state parameter relates to the type of vehicle tires (Ricci [0094] The application store 460 includes plural applications 464a, 464b, . . . . The applications 464 can be any higher level software that executes particular console functionality for the user. Applications 464 can include programs such as vehicle control applications (e.g., sensed information display icons (such as in the form of dials, gauges, and the like (e.g., odometer, speedometer, oil pressure, tacometer, battery voltage, tire pressure, gas tank level, engine temperature, indoor/outdoor temperature, trip computers, vehicle/component status reporting, maintenance tire pressure, vehicle/component performance monitoring, and other vehicle-related (sensed) information)) where “type” may be a category, such as low tire pressure type, high tire pressure type, maintenance required type, no maintenance required type, etc.
Therefore, it would have been obvious before the effective filing date of the claimed invention to have traffic data as taught by Ricci. The rationale for doing so would have been that it is a simple substitution of data being displayed, where Webb discloses a dashboard (Fig. 2-5) of a vehicle which performs aesthetic changes to displayed data, and Ricci has a dashboard that includes additional information, where .
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb U.S. Patent/PG Publication 20180162225 in view of SteinerU.S. Patent/PG Publication 20150338917.
Regarding claim 10:
 The vehicle according to claim 3, has all of its limitations taught by Webb. Webb does not expressly disclose  driver gaze, although they teach directing the drivers attention (Webb [0023] To direct the driver's attention to the meter 50, the meter control module 20 may also control the display screen 22 to display a graphic 70 at a center of the meter 50, or at any other suitable position.). In a related field of endeavor, Kim teaches:
characterized in that the state parameter is the direction in which the driver of the vehicle is looking (Steiner [0118] an electronic device installed in a vehicle or in a vehicular dashboard (e.g., an on-board or off-board navigation device or mapping device or GPS-based device or other vehicular device))( Steiner [0163]  The following discussion describes some demonstrative features of the present invention, that may be implemented by using a system with a continuous recording/monitoring module 409 of brainwaves or other bodily signals; for example: systems that continuously collects inputs (from Microphone, EEG, Brain Waves, GPS, Thermometer, sweat level, heartbeat, or the like)may generate information, warnings or alerts to the user when the array of data suggest such information or alert is relevant.)( Steiner [0190]  the system may track and monitor an array of inputs: brainwaves, eyes movements, head position, or the like.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to track where the driver is looking as taught by Steiner. The motivation for doing so would have been to provide alerts (Steiner [0163]). Therefore it would have been obvious to combine Steiner with Webb to obtain the invention.
Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616